Citation Nr: 0935170	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in February and June of 2005.

The claim on appeal was initially denied by the Board in a 
June 2008 decision.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in January 2009, the Veteran's then-
representative and the VA General Counsel (herein "the 
parties") filed a Joint Motion to Remand.  This motion was 
granted in a January 2009 Court order, and the case is again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has reviewed the January 2009 Joint Motion to 
Remand and has preliminarily determined that additional 
evidentiary development is needed prior to a final Board 
adjudication on the Veteran's claim.

Notably, in the Joint Motion to Remand, the parties stressed 
that VA has a heightened duty to assist a veteran in cases 
where, as here, the service treatment records are presumed 
lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The parties further noted that the Board did not 
adequately address whether VA fulfilled its heightened duty 
to assist the Veteran in developing his claim for a bipolar 
disorder on an aggravation theory.  See 38 C.F.R. § 3.306 
(2008).  Accordingly, the parties directed that, on remand, 
the Board should consider whether the Veteran's lay and/or 
medical evidence established that his bipolar disorder was 
aggravated during service and whether additional evidence, 
including a psychiatric evaluation, is required to that end.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Finally, the parties directed that the Board provide "an 
adequate statement of reasons or bases" as to the weight to 
be assigned to the etiology opinions of several private and 
VA medical providers.

To ensure compliance with the Joint Motion for Remand, the 
Board finds that several additional steps are warranted.  
First, while the claims file contains copious documentation 
indicating that the Veteran's service treatment records are 
unavailable on account of fire damage, and a November 2003 
response from the National Personnel Records Center indicates 
that there were no available Surgeon General's Office 
records, it does not appear that efforts were made to obtain 
"Morning Reports" that might indicate relevant treatment.  
Such efforts would, at a minimum, be helpful in ensuring 
compliance with VA's heightened duty to assist.

The Board also observes that several pertinent medical 
opinions are currently of record and that such opinions 
indicate the necessity for a VA psychiatric examination in 
conjunction with this claim.  In statements from July and 
October of 2003, Steven D. Martin, M.D., noted that the 
Veteran's present disability of bipolar disorder "would be 
much less" had he been treated as an enlisted serviceman, 
and Dr. Martin concluded in the earlier statement that the 
Veteran had "a chronic illness that he has had since 
adolescence."  Additionally, in an April 2007 statement, a 
VA psychiatrist and clinical therapist opined that the 
Veteran's history for excessive drinking and disregard for 
rules in the military were secondary to the emergence of 
bipolar disorder.  The Board finds these opinions to be of 
sufficient relevance to the case at hand to require a VA 
psychiatric examination addressing the nature and etiology of 
the claimed disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Moreover, given the parties' emphasis on the question of 
aggravation, the Board finds that this examination should 
address both incurrence and aggravation theories, bearing in 
mind that the provisions of 38 C.F.R. § 3.306 warrant 
consideration only if a disability not noted at entry into 
service (as here) has been shown by clear and unmistakable 
evidence to have preexisted service.  See Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  Specifically, 
he should be reminded of the 
unavailability of his service treatment 
records and requested to submit any 
service treatment records in his 
possession and to identify the locations 
(e.g., facilities), dates, and 
circumstances of any in-service mental 
health treatment.

2.  Regardless of the Veteran's response 
to the aforementioned letter, the service 
department should be contacted and 
requested to provide any available 
"Morning Reports" from the Veteran's 
unit.  All documentation received 
pursuant to this request must be added to 
the claims file.  If no such 
documentation is available, this should 
be noted in the claims file.

3.  Then, the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of the claimed 
bipolar disorder.  The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed, and a multi-axial 
diagnosis should be rendered.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is first requested to offer 
an opinion as to whether there is clear 
and unmistakable evidence that the 
Veteran's bipolar disorder preexisted 
service.  If so, a further opinion should 
be provided as to whether there is clear 
and unmistakable evidence that the 
disease or injury did not increase in 
severity during service.

However, if the examiner does not find 
that there is clear and unmistakable 
evidence that bipolar disorder preexisted 
service, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the current 
bipolar disorder is etiologically related 
to service.  In rendering this opinion, 
the examiner is requested to discuss the 
approximate time frame of onset of this 
disorder and must fully consider the 
Veteran's lay contentions as to his 
symptoms dating back to service, as 
articulated in his April 2008 hearing 
testimony.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

